International Overview Darrell van Ligten President - International Agenda Brief History Development Progress Growth Strategies 2 Restaurants Outside of United States 340 outside North America Sources: Company reports 3 Where We Are Today 4 8,000 Unit Potential 5 Methodology For New Markets Consumer Foodservice Database Fast Food (QSR Market) Annually researched and updated foodservice market data.Sources include: –Trade surveys with industry sources –Secondary research –Outlet audits International Markets Core countries of Passport Database Cross-Country Analysis Pegged country data against world data and compared: – Historic and forecast QSR value growth – Transactions per capita and growth – Category penetration per HH – Share of franchised (chained) outlets Country Selection Identified and prioritized countries across globe and regions based on the results of cross-country analysis and risk profile Risk Assessment Operating Risk based on 10 criteria items (e.g. Political stability, regulatory, labor market, tax, etc) Sources: Euromonitor International and The Economist Intelligence Unit 6 7 —Global marketplace accepts Western QSRs —Support infrastructure already established —Development-focused —Growth strategies —Financial resources —Commitment to global expansion Why We’re Bullish 8 Restaurant AUVs 9 Puerto Rico New Zealand Bahamas $1.9 Million $2.0 Million $4.2 Million $1.4 Million United States 10 Growth Is Our Primary Focus 11 Ignite Growth in Existing Markets 12 13 14 Recruit sophisticated, well-capitalized franchisees 15 —Previous restaurant experience —Real estate access —Existing infrastructure —Adequate capital We Expect Future Franchisees to Have… 16 17 Singapore Middle East Argentina Russia Trinidad & Tobago Invest in High Opportunity
